DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 6-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malia et al. ( US patent: 10785413, “Malia”).

Regarding claim 6,  Malia teaches, An electronic device ( Fig. 1A), comprising:
at least one processor,(Fig. 1 element 120) and
a memory  (element 102) communicatively connected to the at least one processor, ( Column 8 lines 25-36: ……“ Device 100 includes memory 102 (which optionally includes one or more computer readable storage mediums), memory controller 122, one or more processing units (CPUs) 120, peripherals interface 118, RF circuitry 108, audio circuitry 110, speaker 111, microphone 113, input/output (I/O) subsystem 106, other input or control devices 116, and external port 124”) the memory stores instructions executable by the at least one processor, the instructions being executed by the at least one processor to enable the at least one processor to perform operations of: (Column 8 Lines 60-65: “Peripherals interface 118 can be used to couple input and output peripherals of the device to CPU(s) 120 and memory 102. The one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data.”)
acquiring depth information and annotation information of a target region in a first image at a first angle of view; (Refer to Fig. 11A  step 1118: Column 71 Line 66- Column 72 Line 10:  “while displaying a first image frame of the first previously captured media object, displaying (1118) the first virtual object over a first portion of the first image frame, wherein the first virtual object is displayed with a position or orientation (or movement path) that is determined in accordance with a portion of the first depth data that corresponds to the first image frame of the first previously captured media object;” The first image is from a first angle of view. Column 2 Lines 29-34: “The method includes displaying, via the display generation component, a first user interface region that includes a representation of a field of view of the one or more cameras that is updated with changes in the field of view of the one or more cameras over time.”  Additionally, Column 72 lines 35-40 indicates that the first image is from a perspective (angle of view) different  from a second image. Column 72 lines 35-40: “For example, if the surface is a stationary table surface, the virtual confetti will appear to lie at the same location on the stationary table surface and the virtual ball will appear to roll along the stationary table surface, even if the table surface is now viewed with a different perspective and occupied a different area on the second image frame as compared to the first image frame.”
The referenced virtual object is the claimed annotation information  See Column 67 Lines 45-54:  “While displaying the first previously captured media object (e.g., displaying a still image, displaying a representative image of a live photo, displaying a frame of the video during playback of the video, or displaying a frame of the video when the video is in a paused or stopped state), the device receives (1104) a first user request, via the one or more input devices, to add a first virtual object (e.g., falling balls, confetti, text, a spotlight, emoji, paint, measurement graphic) to the first previously captured media object.)
establishing an association relationship between the depth information and the annotation information (Column 72: Lines 2-8: “displaying (1118) the first virtual object over a first portion of the first image frame, wherein the first virtual object is displayed with a position or orientation (or movement path) that is determined in accordance with a portion of the first depth data” The relationship is the position of virtual object based on the depth.) and
in a case that a second image at a second angle of view is acquired, determining a display region of the target region in the second image based on the depth information, and displaying, in the display region in the second image, the annotation information of the target region based on the association relationship. ( Here the display region is the region where  the virtual object is placed in a second image and the display region is decided based on the depth of the first image.  See Column 72 Lines 10-28: “while displaying a second image frame of the first previously captured media object immediately after displaying the first image frame (e.g., the second image frame immediately succeeds the first image frame in the media object in normal or fast-forward playback of the media object, the second image frame immediately precedes the first image frame in the media object in reverse playback of the media object, or the second image is the initial frame of the media object and the first image is the last frame of the media object in looped playback of the media object), displaying the first virtual object over a second portion of the second image frame, wherein the first virtual object is displayed with a position or orientation (or movement path) that is determined in accordance with the position or orientation (or movement path) of the first virtual object in the first image frame and in accordance with a portion of the first depth data that corresponds to the second image frame of the first previously captured media object.” ).

Claim 1 is directed to a method and its steps are similar in functions and scope of the elements of device claim 6 and are also rejected with the same rationale as specified in the rejection of claim 6.

Claim 11 is directed to a non-transitory computer readable storage medium (Col 2 lines 23-25 “Executable instructions for performing these functions are, optionally, included in a non-transitory computer readable storage medium or other computer program product configured for execution by one or more processor”) and its elements are similar in functions and scope of the elements of device claim 6 and are also rejected with the same rationale as specified in the rejection of claim 6.

Regarding claims 2, 7 and 12 Malia teaches  wherein the target region in the first image is determined based on at least one of: an optical character recognition algorithm; a preset image feature; and message information of a user (Col 56 lines 64-66 “In some embodiments, the first depth plane is detected in accordance with detection of a physical object (e.g., physical mug 5002a) or object feature at the first depth plane in the first portion of the physical environment. 
Col 57 lines 38-40 “ the first annotation is attached to a physical object (or a feature of the physical object) detected in the first portion of the physical environment”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Malia in view of Kim et al. ( US patent: 10127637, “Kim”).
Regarding claims 3, 8 and 13, Malia doesn’t expressly teach, determining the display region of the target region on a ball model of the second image, based on collection coordinate information and collection orientation information of the first image and collection coordinate information and collection orientation information of the second image in combination with the depth information of the target region.
 However, Kim teaches, determining the display region of the target region on a ball model of a second image, based on collection coordinate information and collection orientation information of a first image and collection coordinate information and collection orientation information of the second image. ( Column 29 Lines 36-44: “For example, in one or more embodiments, the act 1640 comprises projecting a pixel of the plurality of pixels from a first position on the 360-degree digital image onto first coordinates of the sphere; determining a rotational matrix based on the original orientation and the corrected orientation; rotating the pixel from the first coordinates on the sphere to new coordinates on the sphere based on the rotational matrix; and mapping the pixel from the new coordinates on the sphere to a new position on the spherical panorama digital image.” Here ball model is the sphere, target region is the region covered by plurality of pixels in a 360-degree image, claimed collection orientation of the first image is referenced original orientation, claimed collection orientation of the second image is the corrected orientation. The area covered by new coordinates of the sphere is the claimed display region of the target region on a ball model of the second image.
Collection coordinate information of the first image and collection coordinate of the second image both are considered as center of the ball model or the sphere.  Column 29 Lines 56-62: “In addition, as shown in FIG. 17, the method 1700 also includes an act 1720 of mapping the vertical line segment to a vertical great circle. In particular, the act 1720 can include mapping the plurality of vertical line segments to corresponding vertical great circles of a sphere centered on a position of the digital camera.”)
Malia teaches, determining the display region of the target region on the second image based on the depth information of the target region. (Malia, See Column 72 Lines 10-28: “while displaying a second image frame of the first previously captured media object immediately after displaying the first image frame (e.g., the second image frame immediately succeeds the first image frame in the media object in normal or fast-forward playback of the media object, the second image frame immediately precedes the first image frame in the media object in reverse playback of the media object, or the second image is the initial frame of the media object and the first image is the last frame of the media object in looped playback of the media object), displaying the first virtual object over a second portion of the second image frame, wherein the first virtual object is displayed with a position or orientation (or movement path) that is determined in accordance with the position or orientation (or movement path) of the first virtual object in the first image frame and in accordance with a portion of the first depth data that corresponds to the second image frame of the first previously captured media object.” ).
Malia and Kim are analogous as they are from the field of image processor related to change of views/orientation.
Therefore it would have been obvious for an ordinary skilled person in the art before effective filing date of the claimed invention to have modified Malia to have included determining the display region of the target region on a ball model of the second image, based on collection coordinate information and collection orientation information of the first image and collection coordinate information and collection orientation information of the second image in combination with the depth information of the target region similar to determining the display region of the target region on a ball model of a second image, based on collection coordinate information and collection orientation information of a first image and collection coordinate information and collection orientation information of the second image as taught by Kim and further based on Malia’s teaching of determining the display region of the target region on the second image based on the depth information of the target region.
The motivation to include the modification is that to determine the appropriate position of display region when the viewpoint  changes.

Allowable Subject Matter
Claims 4-5, 9-10 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4, 9 and 14 are objected to be allowable because 
Chauffert et al. ( US patent Publication: 20200205692,) teaches, dividing spherical tiles for a ball model based on a preset granularity, to obtain the ball model comprising a plurality of spherical tiles; (“FIG. 19a shows an equal-area tessellation which divides the surface of a k-space sphere into n.sub.s=100 regions (“tiles”) of equal areas,”)  however the combination of available prior arts fails to expressly teach, mapping all target regions with the depth information in the first image onto the ball model comprising the plurality of spherical tiles, and determining a target spherical tie with the depth information from the plurality of spherical tiles; the establishing the association relationship between the depth information and the annotation information, comprising: establishing the association relationship between a coordinate of the target spherical tile with the depth information and the annotation information corresponding to the depth information.

Claims 5, 10 and 15 are also objected by virtue of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612